PER CURIAM.
J. G., a juvenile, appeals from an order adjudicating him a delinquent pursuant to the court’s finding that he had by strong-arm robbery snatched two gold necklaces from two schoolgirls when walking by them in the hallway of the school in which all the parties were enrolled.
It is appellant’s contention that the trial court erred in denying his motion to suppress in-court identifications by the victims and in adjudicating him delinquent on insufficient evidence.
We have carefully considered these contentions in the light of the record and the applicable law and we have concluded therefrom that appellant’s points are without merit. Paschal v. State, 251 So.2d 257 (Fla.1971); Hanks v. State, 305 So.2d 817 (Fla.3d DCA 1974); Daniels v. State, 262 So.2d 725 (Fla.3d DCA 1972).
Affirmed.